DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 2 through 10, Claim 18 recites identical claim limitations regarding “a pair of passive linear polarized viewing-glasses” as that of Claim 17, and therefore, it is unclear as to whether Applicant is claiming an additional pair of viewing-glasses, or if Applicant is referring to the previously claimed glasses of Claim 17. For the purposes of examination, Examiner interprets the language of Claim 18 to refer to one and the same pair of glasses as that of Claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2010/0238546).
Regarding claim 11, Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle between the optical axis (A4) for said half-wave plate (240) and the transmission axis (A9) for one of said first or second linear polarizers (370) is substantially equal to 45 degrees (see figure 5).
Regarding claim 12, Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein the mutually parallel aligned transmission axes for said first and second linear polarizers (370) extend along one of a horizontal axis or a vertical axis.
Regarding claim 13, Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein said half-wave plate (240) has an in-plane optical retardation value in the interval between 200 nanometers and 360 nanometers ([0019]).
Regarding claim 14, Hsu discloses the passive linear polarized viewing-glasses of claim 13, wherein said half-wave plate (240) has an in-plane optical retardation value substantially equal to 280 nm ([0019]).

Regarding claim 16, Hsu discloses the passive linear polarized viewing-glasses of claim 11, wherein said half-wave plate (240) is bonded to the input surface for one of said first or second linear polarizers ([0019]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palmer (US 2016/0381352).
Regarding claim 1, Palmer discloses a polarization conversion system (see figure 3, for instance) comprising: a polarization beam-splitting element (18) configured to separate a randomly polarized incident image-beam (11) emitted by a projector (1) into: a transmitted image-beam (13) possessing a first state of linear polarization, and at least one reflected image-beam (14, 22) possessing a second state of linear polarization wherein said first and second states of linear polarization are substantially mutually orthogonal; a reflective surface (15, 17) configured to deflect the optical-path for at least one of said transmitted or reflected image-beams (14, 22) towards a projection surface (3), said transmitted (13) and reflected (14, 22) image-beams being arranged to overlap on said projection surface (3); and at least a first (16) and second (10, 19) polarization modulator, respectively located within the optical-paths for each of 

Regarding claim 3, Palmer discloses the polarization conversion system of claim 2, wherein the polarization conversion system is operable together with passive linear polarized viewing-glasses in order to display a time-multiplexed stereoscopic 3D image on the surface of said polarization-preserving projection-screen (see [0001]; see also MPEP § 2114 II., “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”).
Regarding claim 4, Palmer discloses the polarization conversion system of claim 1, wherein said quarter-wave plate is configured for providing in-plane optical retardation at wavelengths including at least part of the visible wavelength spectrum ([0007]-[0010]).
Regarding claim 5, Palmer discloses the polarization conversion system of claim 1, wherein the in-plane optical retardation value for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states being in the interval between 100 nanometers and 180 nanometers ([0007]-[0010]).
Regarding claim 6, Palmer discloses the polarization conversion system of claim 5, wherein the in-plane optical retardation value for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states being substantially equal to 140 nanometers ([0007]-[0010]).

Regarding claim 8, Palmer discloses the polarization conversion system of claim 7, wherein said quarter-wave plate having an in-plane optical retardation value substantially equal to 140 nanometers ([0007]-[0010]).
Regarding claim 9, Palmer discloses the polarization conversion system of claim 1, wherein said quarter-wave plate comprises a uniaxially stretched in-plane optical retardation film ([0007]-[0010]).
Regarding claim 10, Palmer discloses the polarization conversion system of claim 1, wherein the magnitude of in-plane optical retardation present in at least one of said pi-cell liquid crystal elements ([0010]; [0087]) when switched to at least one of said optical-states being substantially equal to the magnitude of in-plane optical retardation present in said quarter-wave plate ([0007]-[0010]).
Regarding claim 19, Palmer discloses the polarization conversion system of claim 1, wherein said polarization beam-splitting element (18) is configured to separate the randomly polarized incident image-beam into one transmitted image-beam (13) possessing the first state of linear polarization and two reflected image-beams (14, 22)  possessing the second state of linear polarization, wherein said first and second states of linear polarization are substantially mutually orthogonal (see fig. 3).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Hsu.

Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passive linear polarized viewing-glasses of Hsu in the device of Palmer, so that the summation of the magnitude of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states and the magnitude of the in-plane optical retardation for said quarter-wave plate composing one of said polarization modulators is substantially equal to the magnitude of the in-plane optical retardation for said half-wave plate composing said passive linear polarized viewing-glasses, so as to match the optical parameters therein. The motivation for doing so would have been to observe the three-dimensional image through the pair of polarized glasses having circularly polarized eyeglasses with different polarization, and compensate for the color shift and improve the chromatic aberration by appropriately configuring the polarization included angle of the circularly polarized eyeglass, as taught by Hsu ([0010]).
Regarding claim 18, Palmer discloses the polarization conversion system of claim 17. However, Palmer does not expressly disclose the polarization conversion system further comprising: a pair of passive linear polarized viewing-glasses including: a first lens having a first linear polarizer; a second lens having a second linear polarizer, wherein the transmission axis for said first linear polarizer is aligned substantially parallel with the transmission axis for said second linear polarizer; a half-wave plate located in close proximity to the input surface for one of said first or second linear 
Hsu discloses a pair of passive linear polarized viewing-glasses (see figure 5, for instance) comprising: a first lens (202A) having a first linear polarizer (370); a second lens (202B) having a second linear polarizer (370), wherein the transmission axis (A9) for said first linear polarizer (370) is aligned substantially parallel (see fig. 5) with the transmission axis (A9) for said second linear polarizer (370); a half-wave plate (240) located in close proximity (fig. 5) to the input surface for one of said first or second linear polarizers (370); wherein said half-wave plate (240) is aligned such that the angle between the optical axis (A4) for said half-wave plate (240) and the transmission axis (A9) for one of said first or second linear polarizers (370) is substantially equal to 45 degrees (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passive linear polarized viewing-glasses of Hsu in the device of Palmer, so that the optical axis for the summation of the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022